[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 09-12706                  ELEVENTH CIRCUIT
                                                                 JUNE 3, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                   CLERK

                          Agency Nos. A079-474-804,
                                A079-474-951

GAC GJOKA,
VERA GJOKA,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                 (June 3, 2010)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Gac Gjoka, a native and citizen of Albania, petitions for review of a decision
by the Board of Immigration Appeals that affirmed an Immigration Judge’s denial

of his application for asylum, 8 U.S.C. § 1158(a)(1); withholding of removal, 8

U.S.C. § 1231(b)(3); and relief under the United Nations Convention Against

Torture. Gjoka contends that the Board erred in finding that he failed to establish

past persecution and that, even if he had, evidence in the record rebutted a well-

founded fear of future persecution.1

                                               I.

       “When the BIA issues a decision, we review the BIA’s decision, except to

the extent that the BIA has expressly adopted the IJ’s decision.” Niftaliev v. U.S.

Att’y Gen., 504 F.3d 1211, 1215 (11th Cir. 2007) (internal quotation marks

omitted). “To the extent that the BIA adopts the IJ’s reasoning, we review the IJ’s

decision as well.” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1199 (11th Cir.

2009). Because the Board adopted the Immigration Judge’s reasoning, we will

review both decisions. “We review de novo the conclusions of law by the Board

and Immigration Judge, but we review findings of fact for substantial evidence to

support them.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350–51 (11th

Cir. 2009).



       1
         Gjoka did not challenge the denial of his request for CAT relief before the BIA and
does not challenge it before us. That claim is abandoned. See Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting that an appellant’s failure to offer argument on an
issue constitutes abandonment of that issue).
                                                 2
      “Our review for substantial evidence is highly deferential.” Id. at 1351. We

view the evidence in the record “in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Id. We may

not “re-weigh the evidence from scratch” and must affirm the agency’s decision if

“it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (internal quotation marks and alterations omitted).

“Under this highly deferential standard of review, the [agency’s] decision can be

reversed only if the evidence compels a reasonable fact finder to find otherwise.”

Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1289–90 (11th Cir. 2006) (internal

quotation marks omitted). “The mere fact that the record may support a contrary

conclusion is not enough to justify a reversal of the administrative findings.”

Kazemzadeh, 577 F.3d at 1351.

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum to any alien determined to be a “refugee,” as defined in 8 U.S.C.

§ 1101(a)(42)(A). See 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.




                                          3
8 U.S.C. § 1101(a)(42)(A). The burden of proof is on the applicant to establish

that [he] is a refugee.” Kazemzadeh, 577 F.3d at 1351 (internal quotation marks

omitted). An applicant establishes asylum based on past persecution by proving

“(1) that [he] was persecuted, and (2) that the persecution was on account of a

protected ground.” Silva v. United States Att’y Gen., 448 F.3d 1229, 1236 (11th

Cir. 2006). An applicant who establishes past persecution is presumed to have a

well-founded fear of future persecution. See Kazemzadeh, 577 F.3d at 1351.

“That presumption may be rebutted if an asylum officer or immigration judge

makes either of two findings: (1) that ‘[t]here has been a fundamental change in

circumstances such that the applicant no longer has a well-founded fear of

persecution’; or (2) ‘[t]he applicant could avoid future persecution by relocating to

another part of the applicant’s country of nationality . . . and under all the

circumstances, it would be reasonable to expect the applicant to do so.’ ” Id. at

1351–52 (quoting 8 C.F.R. § 1208.13(b)(1)(i)(A) & (B)). The government has the

burden of proving, by a preponderance of the evidence, either changed

circumstances or the ability to avoid persecution by relocating. See id. at 1352.

      An alien is entitled to withholding of removal if he can demonstrate that it is

more likely than not that his “life or freedom would be threatened in [the proposed

country of removal] because of the alien’s race, religion, nationality, membership

in a particular social group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A); 8
                                            4
C.F.R. § 1208.16(b). “Where an applicant is unable to meet the ‘well-founded

fear’ standard of asylum, he is generally precluded from qualifying for either

asylum or withholding of [removal].” Kazemzadeh, 577 F.3d at 1352 (internal

quotation marks omitted).

                                         II.

      Gjoka contends that the Board erred in concluding that he failed to

demonstrate past persecution based on his membership in the Democratic Party.

We do not need to decide that issue because the record supports the Board’s

determination that changed country conditions negate any presumption that Gjoka

had a well-founded fear of future persecution. The 2006 Country Report indicated

that the Democratic Party took control of Parliament in 2005 and that Albania’s

Prime Minister is a member of that party. The report also stated that “there were

no reports of politically motivated disappearances” and “no reports that the

government or its agents committed arbitrary or unlawful killings.” The 2006

Country Profile indicated that “there have been no outbreaks of political violence

[in Albania] since 1998, and the available evidence suggests that neither the

Government nor the major political parties engage in policies of abuse or coercion

against their political opponents.” Although Grjoka contends otherwise, the

Immigration Judge’s reliance on those reports was proper. See Djonda v. U.S.

Att’y Gen., 514 F.3d 1168, 1175 (11th Cir. 2008) (noting that the BIA may rely
                                          5
heavily on country reports because the State Department is the most appropriate

resource on foreign nations’ political conditions); see also Mehmeti, 572 F.3d at

1200 (concluding that substantial evidence supported the BIA’s determination that

changed country conditions in Albania negated the presumption that the applicant

had a well-founded fear of future persecution based on his membership in the

Democratic Party). Because Gjoka cannot meet the “well-founded fear” standard

for asylum, he also cannot satisfy the standard for withholding of removal. See

Kazemzadeh, 577 F.3d at 1352. Accordingly, we deny his petition.

      PETITION DENIED.




                                          6